                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            April 03, 2020
                       UNITED STATES DISTRICT COURT
                                                                         David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      §   CRIMINAL ACTION NO. 2:20-CR-95
                                         §
ROBERTO TAFOLLA                          §

                  ORDER GRANTING UNOPPOSED MOTION
                   TO MODIFY CONDITIONS OF RELEASE

      Defendant Roberto Tafolla’s unopposed motion to modify his conditions of bond

(D.E. 22) is GRANTED. The defendant may travel within the continental United States

for employment purposes with RTA Express.

      ORDERED this 3rd day of April 2020.


                                         ___________________________________
                                                      Jason B. Libby
                                               United States Magistrate Judge




1/1
